Citation Nr: 1617703	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right leg disorder.

3.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a lumbar spine disorder, to include as secondary to a right knee and/or right leg disorder.

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a right knee and/or right leg disorder.

5.  Entitlement to nonservice connected disability pension.


REPRESENTATION

Appellant represented by:	Neil Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from November 1978 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2016.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that the Veteran changed representation to Neil Riley in February 2016.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.

The Board notes that the Veteran's claim for service connection for a right knee disorder was previously considered and denied in December 1980, October 1991, July 2002, October 2006, May 2009, and April 2011 rating decisions.  The Veteran's claim for service connection for a right leg disorder was previously considered and denied in a July 2002 rating decision.  As such, the issues had been adjudicated as whether new and material evidence had been submitted to reopen the claims.  However, an additional service personnel record was then associated with the claims file in February 2016.  Accordingly, 38 C.F.R. § 3.156(c) applies and the claims will be reconsidered on the merits.  38 C.F.R. § 3.156(c)(noting that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim). 
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) has been raised by the record, to include in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, a claim of entitlement to service connection for a psychiatric condition as secondary to a right knee and lumbar spine disability has been raised by the record in September 2008 and August 2012, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disorder, a right leg disorder, and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lumbar spine disorder was previously considered and denied by the RO in an April 2011 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the final April 2011 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder.

3.  At his February 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated, through his attorney, that he wanted to withdraw his appeal for non-service connected pension. 

4.  The probative evidence shows that the Veteran's right knee was not injured prior to service.

5. The evidence shows that the Veteran suffered a right knee injury during a parachute jump in service and has had problems with his right knee since that time, and his current right knee disability is related to his period of active service. 

6.  The probative evidence shows that the Veteran does not have a current right leg disability.


CONCLUSIONS OF LAW

1.  The April 2011 rating decision that denied service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the April 2011 rating decision is new and material, and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

4.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

5.  The criteria for withdrawal have been met, and the appeal for entitlement to non-service connected pension is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for a lumbar spine disorder and grant the claim of entitlement to service connection for a right knee disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished with respect to these claims.  There is no prejudice to the Veteran.

With regard to the Veteran's claim of entitlement to service connection for a right leg disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

Moreover, all available and identified treatment records have been obtained. While no examination was undertaken with regard to the claim of entitlement to service connection for a right leg disability, the Board finds that no examination is warranted, as there is no evidence of a current right leg disability. 38 U.S.C. § 5103A (West 2014). VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim with regard to this right leg disability.  There is no evidence that additional records have yet to be requested, or that additional medical inquiry is in order.

I. Lumbar Spine Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran first submitted a claim for service connection for a lumbar spine disorder in March 2011, which was denied by the RO in an April 2011 rating decision.  In that decision, the RO found that the evidence of record did not reflect a current clinical diagnosis of a back disorder that was chronic in nature and that occurred in or was caused by service.  The RO also denied the Veteran's claim as secondary to a service-connected disability, as service connection had not been established for any disabilities, to include a right knee disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the April 2011 rating decision is final.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran then filed a claim for service connection for a lumbar spine disorder in August 2012.  The evidence associated with the file since the April 2011 rating decision shows that the Veteran has a current lumbar spine disorder and that the condition is chronic.  For example, medical records dated February 2013 from University Medical Center characterize the Veteran's back issues as chronic in nature.  Additionally, the Board notes that the Veteran offered testimony in an August 2012 statement and at his February 2016 hearing, which elaborated on the circumstances of his lumbar spine disorder.  This evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a lumbar spine disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 

II.  Non-Service Connected Pension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the February 2016 hearing, the Veteran's representative stated that the Veteran wanted to withdraw his appeal for non-service connected pension.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for non-service connected pension and it is dismissed.

III.  Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), including arthritis, service connection may also be established by proving chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Id.  

a. Right knee disability

Private treatment records from October 2006 show diagnoses of  meniscus tear, narrowing of the medial compartment and the patellofemoral compartment of the right knee, probable tear of the lateral tenacula, and disruption of the anterior cruciate ligament. VA treatment records in February 2010 show diagnoses of mild to moderate degenerative joint disease of the knee. Thus, the Veteran has established a current disability of the right knee.
The Veteran's entrance examination into service notes that his lower extremities were normal with no disqualifying defects. Service treatment records show that the Veteran qualified for airborne Ranger training in September 1979. An October 1979 examination report prior to his jump school approval showed normal lower extremities with no indication of a disability to the right knee. In an October 1979 report of Medical History the Veteran noted an injury to the left knee during physical training in July 1979, but no disability to the right knee was reported. The Veteran suffered an injury to his right knee during a parachute jump in airborne training in October 1979. November 1979 service treatment records show a positive McMurray' s test indicating the presence of a meniscal tear and a diagnosis of a probable medial meniscus tear. December 1979 STRs show complaints of frequent locking and clicking since the October 1979 injury. The Physical Evaluation Board report from March 1980 determined that the Veteran's right knee disability existed prior to service due to a motorcycle accident and was not aggravated during service. A February 1980 statement by the Veteran's commanding officer documents that the Veteran was able to do all physical activities related to his job duties in the Marine Corps prior to his October 1979 accident, but had not been able to do them since his accident. The Veteran declined surgery on his right knee and was discharged. At his February 2016 hearing, the Veteran credibly testified that his injury during the pre-service motorcycle accident was to his right leg and not his right knee, that he had suffered a laceration of the leg that was treated and healed. 

Initially, the Board finds that there is not clear and unmistakable evidence that the Veteran had a pre-existing injury to his right knee prior to entering service and thus, the presumption of soundness is not rebutted with regard to the Veteran's right knee. 38 U.S.C. § 1132 (West 2014); Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  Given this conclusion, the evidence shows that the Veteran had an in service injury to his right knee in October 1979, that was shown to probably be a medial meniscus tear of the knee.  Moreover, he has provided consistent and credible statements and testimony as to the pain and problems with his right knee since his in service injury. The evidence further shows that he was diagnosed in 2006 with a medical meniscus tear, as was diagnosed in service.

Given the in service records of an injury, and the post service diagnoses of multiple right knee conditions, and the Veteran's credible statements of continuous problems with his right knee since his in service knee injury, the Board finds that the evidence shows a chronic condition in service that was also identified after service and that service connection is warranted for a right knee disability. 38 C.F.R. §§ 3.303(a), (d) (2015).

b. Right leg disability

With regard to the claim of entitlement to service connection for a right leg disability, the Board finds that the evidence fails to show a current disability of a right leg disability during any part of the appeal period.  As a current disability is a required for an award of service connection, in the absence of such evidence the claim must be denied. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (holding that absent "proof of a present disability there can be no valid claim").

Accordingly, service connection for a right leg disability is denied.

 
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disorder is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a right leg disability is denied.

The appeal as to the issue of entitlement to non-service connected pension is dismissed.


REMAND

The Board finds that a remand is necessary in this case for further development.  The Veteran should be afforded a VA examination in connection with his lumbar spine disability. The Veteran has also offered testimony that his lumbar spine disorder is caused or aggravated by his right knee disorder.  Given that service connection has been awarded for his right knee condition, a VA examination is required for the Veteran's lumbar spine disorder claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board notes that review of the claims file shows that the Veteran is in receipt of Social Security Administration (SSA) benefits.  While the SSA decision is associated with the claims file, the medical records upon which this decision was based was not.  As such, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should request a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any lumbar spine  disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is considered competent to attest to factual matters of which he has first-hand knowledge, including the events surrounding his injury and symptomatology capable of lay observation.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine on the following questions:

1) Identify all lumbar spine disabilities present.

2) For each lumbar spine disability identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's identified lumbar spine condition had its onset during or is any way related to his military service.

3) For each lumbar spine disability identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's identified lumbar spine condition was aggravated (chronically worsened) by the Veteran's service-connected right knee disability.  
 
An explanation and thorough rationale for all opinions expressed must be provided.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


